III~II~I_------




                                                                                      FILED
                             UNITED STATES DISTRICT COURT                            FEB 1 J 2009
                             FOR THE DISTRICT OF COLUMBIA                     NAN~Y MAYER WHITT.          .
                                                                                    U.S. D1STftt!T~~ Q,fR«

CHARLES CASTON,                               )
aka ELIJAH MUHAMMAD, JR.,                     )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No.    09 0281
                                              )
SWITZERLAND, et al.,                          )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       This matter comes before the court on review of plaintiff s application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.c. § 1915(E)(1)(B). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

claims based on an indisputably meritless legal theory, but also claims whose factual contentions

are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion

to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       Plaintiff alleges that defendants, among which are a foreign nation and professional sports

teams, have violated unspecified rights protected by the Fourth, Fifth, Sixth and Eighth


                                                  1
                                                                                     ,,11111_1_ _ _ __




Amendments to the United States Constitution. He further alleges that defendants have stolen oil

paintings and photographs from him and have deprived him of sleep. Plaintiff demands the

replacement of all court judges and all police officers, as well as the return of property seized by

Switzerland.

        The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Having reviewed plaintiffs complaint, it appears that its factual

contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and

must be dismissed.

        An Order consistent with this Memorandum Opinion is issued separately.




Date:   ~.     ;). ~I D2.0t)   'I




                                                  2